Citation Nr: 1032894	
Decision Date: 09/01/10    Archive Date: 09/13/10

DOCKET NO.  09-01 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to an increased evaluation in excess of 30 percent 
for postoperative, retinal separation of the left eye with 
diplopia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel
INTRODUCTION

The Veteran served on active duty from January 1986 to July 1986.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2007 rating decision of the St. Louis, 
Missouri, Department of Veterans Affairs (VA) Regional (RO).  The 
Board notes that during the course of the appeal, the Veteran's 
claims file was temporarily brokered to the St. Louis, Missouri, 
VA Regional Office.  

In June 2010, the Veteran testified at a personal hearing before 
the undersigned Acting Veterans Law Judge.  A copy of the 
transcript is of record.  During the hearing, the Veteran waived 
initial RO consideration of the new evidence submitted in 
conjunction with the hearing.  38 C.F.R. § 20.1304(c) (2009).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that his service-connected left eye 
disability is worse than the current evaluation contemplates.  
During the June 2010 hearing, the Veteran testified that his 
double vision has caused eye strain, headaches, and piercing left 
eye pain.  Review of the evidentiary record shows that the 
Veteran's most recent VA examination in conjunction with his 
claim was conducted in June 2007.  The record reflects that the 
Veteran has not been afforded a more recent VA examination to 
assess the current severity of his service-connected 
postoperative retinal separation of the left eye with diplopia.  
The Board finds that further examination is required so that the 
decision is based on a record that contains a current 
examination.  An examination too remote for rating purposes 
cannot be considered "contemporaneous."  See Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994).  See also Suttman v. Brown, 5 Vet. 
App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 
121, 124 (1991) (where the record does not adequately reveal the 
current state of that disability, the fulfillment of the 
statutory duty to assist requires a thorough and contemporaneous 
medical examination).  

It is also noted that the Veteran indicated during the hearing 
that he recently sought treatment for his service-connected left 
eye disability at the Thompson Eye Clinic and the VA Medical 
Center in Leavenworth, Kansas.  The Board notes that private 
treatment records from the Thompson Eye Clinic dated June 2010 
are of record, along with VA outpatient treatment records from 
December 2005 to November 2007.  The RO should ensure that the 
claims folder contains updated private treatment records from the 
Thompson Eye Clinic and VA outpatient treatment records from the 
VA medical facility in Leavenworth, Kansas.  The Board notes that 
VA records are considered part of the record on appeal since they 
are within VA's constructive possession; as such these records 
must be considered in deciding the Veteran's claim.  Because VA 
has notice of the existence of additional VA records, they must 
be retrieved and associated with the other evidence already on 
file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); see also 
Epps v. Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  

In short, in order to give the Veteran every consideration with 
respect to the present appeal and to ensure due process, it is 
the Board's opinion that further development of the case is 
necessary.  Accordingly, the case is REMANDED for the following 
action:

1.  Obtain and associate with the claims 
file all available recent private medical 
records from the Thompson Eye Clinic in 
Shawnee, Kansas, concerning treatment 
received by the Veteran for his service-
connected postoperative, retinal separation 
of the left eye with diplopia, not already 
associated with the claims file.  The aid 
of the Veteran in securing these records, 
to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative results, 
that fact should clearly be documented in 
the claims file, and the Veteran should be 
informed in writing.  

2.  Obtain and associate with the claims 
file all outstanding records of treatment 
pertaining to the Veteran's service-
connected left eye disability from the 
Leavenworth VA Medical Center in 
Leavenworth, Kansas.  If any requested 
records are not available, or the search 
for any such records otherwise yields 
negative results, that fact should clearly 
be documented in the claims file.  

3.  Schedule the veteran for a VA eye 
examination to ascertain the current 
severity of his service-connected 
postoperative, retinal separation of the 
left eye with diplopia.  The claims folder 
should be made available to and reviewed by 
the examiner.  All tests and studies deemed 
necessary by the examiner, to include 
visual acuity testing (uncorrected and 
corrected central visual acuity for 
distance and near) and field of vision 
testing, should be performed.  All 
pertinent eye pathology, which is found on 
examination, should be noted in the 
examination report.  The examiner must 
chart any visual field defect using a 
Goldmann Perimeter Chart (with at least two 
tests per eye) and discuss any associated 
impairment of visual acuity.  The charts 
must be made a part of the report of 
examination.  The degree of the visual 
field in all eight principal meridians must 
also be included not just in the chart, but 
in examination report.

4.  Readjudicate the Veteran's claim of 
entitlement to an increased evaluation in 
excess of 30 percent for postoperative, 
retinal separation of the left eye with 
diplopia.  If the claim remains denied, the 
Veteran and his representative should be 
provided an appropriate supplemental 
statement of the case (SSOC) and afforded 
the opportunity to respond.  The matter 
should then be returned to the Board, if in 
order, for further appellate review.  The 
appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


